PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/216,822
Filing Date: 22 Jul 2016
Appellant(s): Wilson et al.



__________________
Xin Li, Reg. No. 72,446
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed dated 2/9/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Argument IV A.
Claim 1 is Patent-Eligible When Considered Under the 2019 Revised Patent Subject Matter Eligibility Guidance
Appellant states that claim 1 is not directed to the enumerated groupings of abstract ideas (i.e., 
mathematical concepts, certain methods of organizing human activity, or mental processes).  Rather, claim 1 is directed to processes necessarily rooted in computer technology, and the features of claim 1 clearly are not directed to methods of organizing human activity, or any of the enumerated groupings of abstract ideas.  Instead, claim 1 recites particular devices performing particular processes in a particular order to optimize an insurance-related output.  Appellant then describes various claim limitations and concludes that the human mind cannot initiate an automatic inspection of a vehicle and cannot control operation of sensors to generate sensor data.
Examiner respectfully disagrees and notes that under Step 2A, Prong 1, the objective of the analysis is to determine if the claim recites an abstract idea even though the claimed invention is implemented using technology.  The claim clearly recites an abstract idea of generating an insurance claim as supported by various claim limitations.  The technology limitations do not restrict the claim from reciting an abstract idea.  Thus, these arguments are not persuasive.
	Appellant also states that claim 1 comprises a practical application of the alleged abstract idea in a way that imposes a meaningful limit on the application of the alleged abstract idea.  Claim 1 does not 
Examiner has considered each and every arguments presented under practical application.  Examiner concludes that these arguments are not persuasive as there is no technology/technical improvement as a result of technology implementation of an abstract idea.  The specification does not identify a technical problem, to which a technical solution is sought by the claimed invention.  Appellant argues that the computer-controlled automatic inspection of a vehicle represents a technical improvement in the field of automatic vehicle inspections.  This is nothing  more than automating a manual activity which may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I); mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ 2d 1100, 1108-09 (Fed. Cir. 2017)).  The claimed invention makes use of laser to generate data characterizing one or more conditions of the vehicle.  Generating data is abstract in nature.  The claimed invention then uses the generated data to determine an estimated cost to repair the vehicle.  There is no technology improvement as a result of these limitations.  The claim may provide an efficient and reliable way to estimate cost to repair a vehicle compared to a manual process.  
Claim 1 Amounts to Significantly More Than a Judicial Exception and Satisfies the Requirements under Step 2B
Appellant states that claim 1 provides a technical solution to the task of accurately and comprehensively identifying the damage that has occurred to a vehicle.  That solution is set forth in the features of claim 1.  Applicant states that such a solution is based on laser technology and is not merely nontechnical human activity, and thus the solution is clearly a technical solution.  Appellant also states that the Office Action still do not provide any factual evidence to show the recited “lasers” are routine or conventionally used in the automatic vehicle inspections steps.  Accordingly, under the Step 2B analysis, claim 1 recites “an inventive concept … and that the claim is thus eligible” because it recites additional elements that are not well-understood, not routine, and unconventional in the relevant field of automatic vehicle inspections.  Appellant states that nothing in paragraphs [0031], [0040], and [0046] or any other parts of the specification indicates that the recited “lasers” are routinely or conventionally used in the automatic vehicle inspection steps.  Thus, the citation of paragraphs [0031], [0040], and [0046] by the Office Action still does not provide factual evidence to show that the recited “lasers” are routinely or conventionally used in the automatic vehicle inspection steps.  Rather, as evidenced by the absence of art-based rejections in the Office Action, the features recited in claim 1 or the combination of the features recited in claim 1 are “unconventional or otherwise more than what is well-understood, routine, conventional activity in the field.”  The features recited in claim 1 improve the “vehicle inspection technology” and the improvement arises from the more accurate and more comprehensive damage information that is generated using the claimed features.
no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”  Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016).  Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements.  Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.  (see MPEP 2106.05(I)).  Thus, these arguments are not persuasive.
B.  Rejections of Dependent Claims 16-17 under 35 U.S.C. § 101
Appellant states that claims 16 and 17 are eligible under Prong Two of revised Step 2A as the claims 16 and 17 comprise a practical application of the alleged abstract idea in a way that imposes a meaningful limit on the application of the alleged abstract ideas.  Appellant also states that claims 16 and 17 are eligible at least under Step 2B because claim 16’s “fluid sensor” and claim 17’s “infrared sensor” are specific and unconventional tools used in the automatic vehicle inspections steps, and the 
	Examiner notes that the fluid and infrared sensors are recited at a high level of generality and it is unclear how the use of these sensors provide technical improvement.  The sensors are not performing more than their conventional function as supported by specification in [0031].  The use of these sensors in automatic vehicle inspection may be novel or non-obvious, however, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements.  Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.  (see MPEP 2106.05(I)).  Thus, these arguments are not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693             

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.